          Case 6:16-cr-60014-SOH Document 50                              Filed 06/08/20 Page 1 of 7 PageID #: 190
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                   Western District of Arkansas
                                             )
          UNITED STATES OF AMERICA           ) JUDGMENT IN A CRIMINAL CASE
                     v.                      ) (For Revocation of Probation or Supervised Release)
                                             )
                                             )
        CHARLES FRANKLIN JOHNSTON            ) Case No.         6:16CR60014-001
                                             ) USM No.          53621-048
                                             )
                                                                          Matthew Hill
                                             )                         Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of conditions         Three, Five, and the Criminal Monetary Penalties,      of the term of supervision.
    was found in violation of condition(s) count(s)                                after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                              Violation Ended

          One                 Standard Condition 3: Unauthorized Travel                                        August 14, 2019
         Two                  Standard Condition 5: Change Place of Residence Without Permission               August 23, 2019
         Three                Criminal Monetary Penalty Nonpayment                                             August 31, 2019



       The defendant is sentenced as provided in pages 2 through             7     of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated conditions                               and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
Last Four Digits of Defendant’s Soc. Sec.             0347                                         June 8, 2020
                                                                                           Date of Imposition of Judgment
Defendant’s Year of Birth:         1963

City and State of Defendant’s Residence:                                                          Signature of Judge
Batesville, Arkansas
                                                                             Susan O. Hickey, Chief United States District Judge
                                                                                               Name and Title of Judge


                                                                                                    June 8, 2020
                                                                                                            Date
         Case 6:16-cr-60014-SOH Document 50                                     Filed 06/08/20 Page 2 of 7 PageID #: 191
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                    Judgment — Page   2       of   7
DEFENDANT:                  CHARLES FRANKLIN JOHNSTON
CASE NUMBER:                6:16CR60014-001

                                                               IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
                              six (6) months, with credit for time served in federal custody.



        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                  □     a.m.    □    p.m.        on                                       .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                              .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                           to

at                                                    with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                            By
                                                                                              DEPUTY UNITED STATES MARSHAL
         Case 6:16-cr-60014-SOH Document 50                           Filed 06/08/20 Page 3 of 7 PageID #: 192
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                                   Judgment—Page     3      of       7
DEFENDANT:               CHARLES FRANKLIN JOHNSTON
CASE NUMBER:             6:16CR60014-001
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: two (2) years.




                                                  MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.        You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.        You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.        You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.        You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
         Case 6:16-cr-60014-SOH Document 50                          Filed 06/08/20 Page 4 of 7 PageID #: 193
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release
                                                                                                Judgment—Page      4      of       7
DEFENDANT:                   CHARLES FRANKLIN JOHNSTON
CASE NUMBER:                 6:16CR60014-001

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
      excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
      job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
      at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
      the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
          Case 6:16-cr-60014-SOH Document 50                         Filed 06/08/20 Page 5 of 7 PageID #: 194
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3B — Supervised Release
                                                                                       Judgment—Page   5   of      7
DEFENDANT:                CHARLES FRANKLIN JOHNSTON
CASE NUMBER:              6:16CR60014-001

                                   ADDITIONAL SUPERVISED RELEASE TERMS
    1. The defendant shall make a full and complete disclosure of his finances and submit to an audit of financial
       documents at the request of the U.S. Probation Officer.

    2. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the
       U.S. Probation Officer.

    3. The defendant shall submit his person, residence and vehicle to a search conducted by the United States Probation
       Office at a reasonable time and in a reasonable manner based upon reasonable suspicion of evidence of a
       violation of any condition of release. Failure to submit to a search may be grounds for revocation.

    4. The defendant shall participate in a financial education program greater than 20 hours of coursework to enhance
       financial skills, as approved by the probation officer.

    5. The defendant must not engage in any form of gambling (including, but not limited to, lotteries, on-line wagering,
       sports betting) and you must not enter any casino or other establishment where gambling is the primary purpose
       (e.g., horse or dog race tracks or off-track betting establishments).
          Case 6:16-cr-60014-SOH Document 50                                 Filed 06/08/20 Page 6 of 7 PageID #: 195
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 5 — Criminal Monetary Penalties

                                                                                                     Judgment — Page   6     of     7
DEFENDANT:                 CHARLES FRANKLIN JOHNSTON
CASE NUMBER:               6:16CR60014-001
                                           CRIMINAL MONETARY PENALTIES

     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                Assessment                   Restitution                Fine                  AVAA Assessment*   JVTA Assessment**
TOTALS        $ -0-*                       $ 68,591*                  $ -0-                 $ -0-              $ -0-
   * Remaining balances owed on originally imposed obligations.
     The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

     The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                               Total Loss***                          Restitution Ordered             Priority or Percentage
Veterans Administration Debt                                                                         $68,591
Management Center
Re: Charles Franklin Johnston
VA File #: 2014-00062-ID-
0055
P.O. Box 11930
St. Paul, MN 55111




TOTALS                                $                                        $                      68,591


      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          the interest requirement is waived for the                 fine          restitution.
          the interest requirement for               fine               restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.
           Case 6:16-cr-60014-SOH Document 50                                   Filed 06/08/20 Page 7 of 7 PageID #: 196
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 6 — Schedule of Payments
                                                                                                       Judgment — Page     7    of      7
 DEFENDANT:                  CHARLES FRANKLIN JOHNSTON
 CASE NUMBER:                6:16CR60014-001

                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A         Lump sum payment of $           68,591                      due immediately, balance due

               not later than                                            , or
               in accordance with             C,          D,            E, or        F below); or

B         Payment to begin immediately (may be combined with                       C,        D, or          F below); or

C         Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                       (e.g., months or years), to commence                   (e.g., 30 or 60 days) after the date of this judgment; or

D         Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                       (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from imprisonment to
          term of supervision; or

E         Payment during the term of supervised release will commence within               (e.g., 30 or 60 days) after release
          from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay.
F         Special instructions regarding the payment of criminal monetary penalties:
          If not paid immediately, any unpaid financial penalty shall be paid by the defendant during his term of imprisonment at a
          rate of up to 50% of the defendant’s available funds, in accordance with the Inmate Financial Responsibility Program.
          During residential reentry placement, payments will be 10% of the defendant’s gross monthly income. The payment of any
          remaining balance shall become a condition of supervised release and shall be paid in monthly installments of $100 or 15%
          of defendant’s net monthly household income, whichever is greater, with the entire balance to be paid in full no later than
          one month prior to the end of the period of supervised release.
Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


     Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                   Joint and Several             Corresponding Payee,
     (including defendant number)                          Total Amount                     Amount                        if appropriate




     The defendant shall pay the cost of prosecution.

     The defendant shall pay the following court cost(s):

     The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs,
including cost of prosecution and court costs.
